DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Invention I (claims 1-10, 19 and 20) in the reply filed on 03 August 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03 August 2022.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0050854 (Kumazawa).
Regarding claims 1 and 2, Kumazawa discloses a racquet frame comprised of a fiber composite.  See Kumazawa, page 2, lines 16-23.  Although not explicitly recited or shown, the Kumazawa racquet is considered to inherently include a head portion and a handle portion.  Further, Kumazawa discloses that this fiber composite can be twisting with multi-fibers of polyamide fibers and glass fibers.  See Kumazawa, page 4, lines 18-21.
Regarding claims 3 and 4, Kumazawa discloses that the racquet frame is made entirely of mix-twisted polyamide with glass fibers which is considered to be 100% of the fiber composite.  See Kumazawa, page 4, lines 18-21.
Regarding claim 5, Kumazawa discloses the number of twists/unit length to be 1 turn/25 mm or 0.4 turn/1 cm.  See Kumazawa, page 9, lines 1-2.
Regarding claim 7, Kumazawa discloses coating the composite fibers with resin which is considered to meet the limitation of embedding the fibers in resin.  Further, Kumazawa discloses the additional step of press molding which is considered to allow the resin to cure.  See Kumazawa, page 11, lines 17-24.
Regarding claim 19, Kumazawa discloses the recited Kevlar.  See Kumazawa, page 10, lines 13-19.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa as applied above in view of U.S. Patent Number 4,581,275 (Endo et al., hereinafter Endo).
Endo discloses that tennis racquet frames made from fiber composite materials are known to contain 30,000 fibers to produce a high-strength product.  See Endo, column 1, lines 7-12; column 2, lines 36-42; column 2, lines 51-52.  One of ordinary skill in the art could have substituted the fiber composite of Kumazawa with the 30,000 fiber composite material of Endo by known methods and the result would have been a predictable final high-strength racquet frame.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the Kumazawa composite with one having 30,000 fibers.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa as applied above in view of U.S. Patent Application Publication Number 2005/0119075 (Ashino).
Regarding claims 8 and 9, Kumazawa discloses the use of twisted rovings because of its physical characteristics of desired rigidity in the construction of racquet frames but does not disclose a racquet where portions do not include the twisted fibers.  Ashino teaches a composite fiber racquet wherein portions of the frame have one type of composite fiber construction while other parts of the frame are different to take advantage of the different properties of the different constructions.  See Ashino, Figure 3; paragraphs [0080] and [0081].  Therefore, having different sections of the tennis racquet frame made from different compositions was made part of the ordinary capabilities of one skilled in the art based upon the teachings of Ashino.  Accordingly, one of ordinary skill in the art would have been capable of extending this teaching in the same manner to the fiber composite tennis racquet frame of Kumazawa and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that having only certain sections of the racquet frame with twisted multi-fiber rovings and other sections without twisted multi-fiber rovings would enforce frame rigidity in the desired sections.  With further regard to claim 9, Ashino discloses the recited different composition sections at 5 o’clock, 7 o’clock, 11 o’clock and 1 o’clock.  See Ashino, Figure 3.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa as applied above in view of JP 4576591 (JP ‘591).
JP ‘591 discloses that it is old and well-known in the tennis racquet art that polyethylene fibers are used as reinforcing fibers in the construction of tennis racquet frames and are functional equivalents to aramid fibers.  Because JP ‘591 teaches the art-recognized equivalence between aramid and polyethylene fibers in those racquet frame applications where reinforcing fibers are required, one of ordinary skill in the art would have found it obvious to substitute polyethylene fibers for the aramid fibers of Kumazawa.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAPN 2007/0270237 and JP 7-223272 show the use of polyethylene and polypropylene in fiber composite sports equipment.  USPAPN 2015/0290900, EP 2336018, JP 61-150891, JP 63-66362, JP 4601216, JP 6-238014 and KR 10-0791109 show other racquet frames with twisted fibers.  USPAPNs 2009/0191989, 2011/0312451 and 2015/0352410 show other racquet frames with different sections of different compositions.  JP 2009-84774 shows another racquet frame made from highly stretched polymer.  WO 2017/007977 shows another aramid racquet frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711